Citation Nr: 0715482	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-11 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for service connected, 
chronic, minimal, inactive pulmonary tuberculosis (PTB) with 
emphysema, currently evaluated at 30 percent.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1958.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
granted service connection for emphysema, as secondary to 
service connected PTB, but denied an increased rating for 
service connected chronic, inactive, minimal PTB with 
emphysema.  The RO issued a notice of the decision in January 
2004, and the veteran timely filed a Notice of Disagreement 
(NOD) in February 2004 with respect to the rating assigned.  
Also in February 2004, the RO provided a Statement of the 
Case (SOC), and thereafter, in March 2004, the veteran timely 
filed a substantive appeal.

The veteran requested a Travel Board hearing on this matter, 
which was held in February 2007 where the veteran and his 
wife presented as witnesses.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate the 
claim addressed in this decision.

2.	The veteran's PTB was last active in 1958, and is 
currently inactive; his most recent, August 2005, 
pulmonary function test revealed a Forced Expiratory 
Volume in one second to Forced Vital Capacity (FEV-1/FVC) 
of 93 percent, an FEV-1 of 64 percent predicted, and a 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) of 67 percent predicted.  



CONCLUSION OF LAW

An increased rating for service connected, chronic, minimal, 
inactive PTB with emphysema, is not warranted.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.96, 4.97, 
Diagnostic Codes 6603, 6723 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
September 2006 letter sent to the veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claim.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Dingess v. Nicholson, 19 Vet. 
App. 473, 484, 486 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id., at 486.  
This notice must also inform the veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is granted.  Id.  

The September 2006 letter from the RO satisfies these 
mandates.  It informed the veteran about the type of evidence 
needed to support his claim, namely, proof that his service 
connected disability had worsened.  This correspondence 
clearly disclosed VA's duty to obtain certain evidence for 
the veteran, such as medical records, employment records and 
records held by any Federal agency, provided the veteran gave 
consent and supplied enough information to enable their 
attainment.  It made clear that although VA could assist the 
veteran in obtaining these records, he carried the ultimate 
burden of ensuring that VA received all such records.  This 
letter additionally apprised the veteran that VA would 
schedule a medical examination or obtain a medical opinion 
for him if the RO determined such to be necessary to make a 
decision on the claim.  It also specifically asked the 
veteran to provide VA with any other supporting evidence or 
information in his possession, and fully apprised him of the 
Dingess requirements.  The Board thus finds that the veteran 
was effectively informed to submit all relevant evidence in 
his possession, and that he received notice of the evidence 
needed to substantiate his claim, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
January 2004 RO decision that is the subject of this appeal 
in its September 2006 letter.  However, notwithstanding this 
defect in timing, the Board concludes that no prejudice to 
the veteran resulted, as he subsequently participated in a 
Travel Board hearing in February 2007 and thereafter 
submitted additional relevant evidence in support of his 
claim that had come to light during the hearing.  Thus, "the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, 19 Vet. App. at 128.         

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive a November 2003 VA examination, which, in light of 
the other and more recent evidence of record, was adequate 
for the purposes of deciding this claim.  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination [in conjunction with the more recent evidence] 
was conducted. VAOPGCPREC 11-95.  Although the veteran's 
spouse recently testified that in her opinion, the veteran's 
disorder had worsened, this is not otherwise documented by 
any objective evidence, including the treatment records 
following the 2003 VA examination. The Board thus finds that 
the medical evidence of record is sufficient to resolve this 
appeal, and the VA has no further duty to provide an 
examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations

a. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Additionally, the Board comments that where, as here, "there 
is no clearly expressed intent [by the veteran] to limit the 
appeal to entitlement to a specific disability rating for the 
service-connected condition, the . . . BVA [is] required to 
consider entitlement to all available ratings for that 
condition."  AB v. Brown, 6 Vet. App. 35, 39 (1993) 
(Emphasis added).  

With respect to PTB, 38 C.F.R. §§ 4.96 and 4.97 set forth the 
relevant guiding provisions and rating criteria.  According 
to § 4.96, which discusses special provisions regarding the 
evaluation of respiratory conditions, coexisting respiratory 
conditions under Diagnostic Codes 6600 through 6817 and 6822 
through 6847 shall not be combined with each other.  Rather, 
the rating entity must assign a single rating under the 
Diagnostic Code that reflects the predominant disability, 
with elevation to the next higher evaluation where the 
severity of the overall disability warrants such elevation.  
However, in cases, as here, protected by the provisions of 
Pub. L. 90-493, the graduated ratings of 50 and 30 percent 
for inactive tuberculosis will not be elevated.  38 C.F.R. § 
4.96(a).  In addition, and relevant to the instant case, 
Public Law 90-493 repealed 38 U.S.C.A. § 356, which had 
provided graduated ratings for inactive tuberculosis, such as 
that currently experienced by the veteran.  38 C.F.R. § 
4.96(b).  The repealed section, however, still applies to the 
case of any veteran, such as the instant claimant, who on 
August 19, 1968, was receiving or entitled to receive 
compensation for tuberculosis.  The use of the protective 
provisions of Pub. L. 90-493 should be mentioned in the 
discussion portion of all ratings in which these provisions 
are applied.  For application in rating cases in which the 
protective provisions of Pub. L. 90-493 apply the former 
evaluations pertaining to pulmonary tuberculosis are retained 
in § 4.97.
 
Turning to the pertinent rating criteria for PTB already 
service connected as of August 19, 1968, Diagnostic Code 
6723, which governs chronic PTB, minimal and inactive, 
provides for the following general rating formula: For a 
period of two years after the date of inactivity following 
active tuberculosis, which was clinically identified during 
service or subsequently, a veteran will receive a 100 percent 
evaluation, and thereafter for a period of four years, or in 
any event, to a period of six years after the date of 
inactivity, he will receive a 50 percent rating.  A veteran 
will garner a 30 percent evaluation thereafter for a period 
of five years, or for a period to eleven years after the date 
of inactivity.  He will also receive a maximum permanent 30 
percent rating following far advanced lesions diagnosed at 
any time while the disease process was active, minimum, or a 
20 percent permanent rating following moderately advanced 
lesions, provided there is continued disability, emphysema, 
dyspnea on exertion, impairment of health, etc.    

In addition, Note (2) reiterates that the graduated 50 
percent and 30 percent ratings, as well as the permanent 30 
percent and 20 percent ratings for inactive PTB shall not be 
combined with ratings for other respiratory disabilities, 
such as emphysema.  

With respect to emphysema, Diagnostic Code 6603 sets forth 
the pertinent criteria.  It provides for a 10 percent 
evaluation for FEV-1 of 71 to 80 percent predicted; or FEV-
1/FVC of 71 to 80 percent; or DLCO (SB) of 66 percent to 80 
percent predicted.  A veteran will receive a 30 percent 
rating when he displays an FEV-1/FVC ratio of 56 percent to 
70 percent; or an FEV-1 of 56 percent to 70 percent 
predicted; or a DLCO (SB) 56 percent to 65 percent predicted.  
A clamant will garner a 60 percent evaluation for FEV-1 of 40 
to 55 percent predicted; or FEV-1/FVC of 40 to 55 percent; or 
DLCO (SB) of 40 to 55 percent predicted; or maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  A maximum 100 percent rating is awarded for a 
veteran who displays FEV-1 less than 40 percent of predicted 
value; or the ratio of FEV-1/FVC is less than 40 percent; or 
DLCO (SB) less than 40 percent predicted; or maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation); or cor pulmonale (right 
heart failure); or right ventricular hypertrophy; or 
pulmonary hypertension (shown by Echo or cardiac 
catheterization); or episode(s) of acute respiratory failure; 
or requires outpatient oxygen therapy.  The Board 
parenthetically notes that the identical criteria govern 
ratings for chronic obstructive pulmonary disease (COPD).  61 
Fed. Reg. 46720, 46726 (Sept. 5, 1996) (acknowledging that 
the disabilities of chronic bronchitis (Diagnostic Code 
6600), pulmonary emphysema (Diagnostic Code 6603) and COPD 
(Diagnostic Code 6604), while evaluated under separate Codes, 
share "identical criteria").     

In addition, with respect to pulmonary function testing, VA 
has determined that such function need not be tested prior to 
the administration of bronchodilation medication in order to 
reflect the ordinary conditions of life.  Instead, it 
recognized that the American Lung Association/American 
Thoracic Society Component Committee on Disability Criteria 
recommended testing for pulmonary function after optimum 
therapy, suggesting that post-bronchodilator findings are the 
standard basis of comparison of pulmonary function.  See 61 
Fed. Reg. 46720, 46,723 (Sept. 5, 1996).  Thus, in cases 
where pre- and post- bronchodilation results are obtained, 
the post-bronchodilation results will qualify as the 
operative values for VA purposes.

b. Increased Disability Ratings
Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, the present level of the 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In addition, "[w]here there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating."  38 C.F.R. § 4.7.

c. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  

III. Analysis 

a. Factual Background
By a June 1958 decision, the RO granted service connection 
for PTB, active, minimal.  The RO evaluated this disorder at 
100 percent from May 1, 1958.  

Subsequently, in January 1959, the RO amended its June 1958 
decision, noting that the veteran in fact had inactive PTB as 
of November 10, 1958, and assigned the following ratings in 
accordance with the provisions then in effect: 100 percent 
from May 1, 1958 to November 9, 1960 (two years); 50 percent 
from November 10, 1960 to November 9, 1964 (four years); 30 
percent from November 10, 1964 to November 9, 1969 (five 
years); and zero percent from November 10, 1969 (permanent 
rating).

In August 1999, the veteran submitted an increased rating 
claim for his service connected PTB.  Specifically, he 
requested that the RO re-evaluate the "30 percent" rating 
for his inactive PTB.

In a February 2000 correspondence, the RO indicated that it 
had inadvertently failed to impose the zero percent 
evaluation from November 10, 1969 that it had determined to 
be appropriate in its January 1959 decision.  The RO 
therefore proposed to reduce the veteran's 30 percent rating 
to zero percent at this time.  In a March 2000 decision, the 
RO continued the zero percent evaluation 

Thereafter in November 2000, the RO issued another decision, 
wherein it restored the veteran's 30 percent evaluation, 
effective from November 10, 1964.  The RO explained that the 
provisions of 38 C.F.R. § 3.951(b), requiring the 
preservation of disability ratings in effect (even 
inadvertently in effect) for a period of 20 years or more, 
applied to the veteran's case.  See 38 C.F.R. § 3.951(b) ("A 
disability which has been continuously rated at or above any 
evaluation of disability for 20 or more years for 
compensation purposes under laws administered by the [VA] 
will not be reduced to less than such evaluation except upon 
a showing that such rating was based on fraud").  The RO 
supplied a notice of this decision in November 2000, from 
which the veteran did not appeal.

An early January 2003 private spirometry report indicates 
that the veteran had FVC of 3.31 (73 percent predicted), FEV-
1 of 2.09 (60 percent predicted), FEV-1/FVC ratio of 63 
percent, and DLCO of 13.2 (41 percent predicted).  All scores 
represented pre-bronchodilator averages.

Late January 2003 and March 2003 private medical reports by 
Dr. D.B., which also contained pre-bronchodilator 
percentages, indicate that the veteran had FEV-1 of 2.09 (60 
percent predicted), FVC of 3.18 (70 percent predicted), 
diffusion capacity of 19.9 (61 percent predicted), which was 
consistent with mild COPD, and FEV-1/FVC ratio of 66 percent.  
At this time the veteran's lungs were completely clear to 
auscultation and percussion, without wheezing, egophony or 
bronchophony.  Dr. D.B. diagnosed the veteran with asthma, 
symptoms well-controlled, and history of pulmonary nodules, 
among other disorders.  

A private medical report by Dr. J.R.M. indicates that the 
veteran had COPD associated with fibrotic changes including 
some reticulonodular parenchymal scarring.  The nodules 
remained stable and the CT features were most suggestive of 
benign process.  

A June 2003 private medical report by Dr. J.R.M. indicates 
that the veteran had emphysematous changes with associated 
chronic scattered pleural and parenchymal scarring.  The 
nodules observed at this time remained stable, most likely 
representing benign processes.  

In July 2003, the veteran submitted the claim that is the 
subject of the instant appeal, which the RO construed as an 
application for an increased rating for service connected 
PTB, chronic, minimal, inactive with emphysema.

A September 2003 private medical report by Dr. D.B. indicates 
that the veteran had mild emphysema with an FEV-1 of 2.09 (60 
percent predicted) and diffusion capacity of 19.9 (61 percent 
predicted).  This report does not indicate whether these 
results reflected pre- or post-bronchodilator percentages. 

In November 2003, the veteran submitted to a VA medical 
examination for the purposes of assessing his PTB and 
mycobacterial disease.  The examination report indicates that 
the veteran had a history of fatigue and shortness of breath, 
which had worsened in the previous year when he was diagnosed 
with emphysema.  The veteran reported having active PTB in 
1957 for which he had lung surgery, and that his PTB had 
become inactive in October 1958.  

A physical examination revealed that the veteran had clear 
lungs to auscultation bilaterally and a pulmonary function 
test revealed decreased FVC, with lung volumes suggesting 
mild air trapping and obstructive of airflow limitation.  The 
veteran had no bronchodilator response.  At this time, he 
displayed FEV-1 of 2.37 (77 percent) and FVC of 3.04 (68 
percent).  The veteran had not experienced any recurring 
active PTB since his treatment in the 1950s, and based on all 
of these data, the VA physician diagnosed the veteran with 
inactive PTB.  

In his February 2004 NOD, the veteran indicated that VA 
failed to provide a full pulmonary function test, and that 
the VA examination was not adequate. 

An August 2005 private medical record by Dr. L.L.H. indicates 
that the veteran underwent a pulmonary function test, which 
revealed a mild restrictive process as well as moderate 
airway obstruction.  Lung volumes demonstrated an increase in 
residual volume with a 10 percent improvement post-
bronchodilator.  The veteran had a pre-bronchodilator FVC of 
2.88 (69 percent predicted), a pre-bronchodilator FEV-1 of 
1.78 (64 percent predicted), a pre-bronchodilator FEV-1/FVC 
of 62 (93 percent predicted) and a pre-bronchodilator DLCO 
(SB) of 16.30 (67 percent predicted).  Based on these data 
Dr. L.L.H. diagnosed the veteran with mild to moderate 
emphysema, among other maladies.

A September 2005 VA medical report notes the veteran's 
history of PTB.  During this time, the veteran exhibited a 
slow decrease in breath sounds with scattered rhonchi and 
occasional rales, but no wheezes.  

At his February 2007 Travel Board hearing the veteran 
testified that he did not have active PTB and that he took no 
medication for this disability.  Hearing Transcript at 3.  
The veteran's wife indicated that he used three different 
inhalers for his emphysema and that at some point, the 
veteran may need to use oxygen.  Hearing Transcript at 4.  
She indicated that the veteran's pulmonary disabilities had 
worsened.  Hearing Transcript at 5-6.      

b. Discussion 
The Board finds that the evidence preponderates against the 
veteran's increased rating claim.  Specifically, the record 
reflects that the veteran's PTB is currently not active, and 
therefore, higher ratings allowed for active PTB do not 
apply.  In addition, under Diagnostic Code 6723, governing 
inactive PTB that is chronic and minimal, the maximum 
permanent allowable rating to which a veteran is entitled 
amounts to 30 percent, the evaluation that he currently 
enjoys.  The other higher ratings of 50 percent or 100 
percent under this Code are not for application, as these 
amounts are awarded only up to six years after the date of 
inactivity.  In the instant case, the record reflects that he 
last had active PTB in the late 1950s, well over 40 years 
ago.  All of this evidence weighs against the veteran's 
claim.

Turning to Diagnostic Code 6603 governing emphysema ratings 
(and Diagnostic Code 6604 relating to COPD), the Board 
comments that the veteran's most recent pulmonary function 
test, conducted in August 2005, reflects an FEV-1 of 64 
percent predicted and FEV-1/FVC ratio of 93 percent, both of 
which percentages fall within the criteria set forth for a 30 
percent evaluation requiring an FEV-1 of at least 56 to 70 
percent or an FEV-1/FVC of at least 56 to 70 percent.  
Moreover, at this time the veteran had a DLCO (SB) of 67 
percent predicted, which actually falls within the range 
characterizing a lower evaluation of 10 percent under 
Diagnostic Code 6603 rather than the range encompassed by a 
30 percent evaluation.  In any event, none of these amounts 
meets the requirements for the next higher rating of 60 
percent under this Code, namely an FEV-1, FEV-1/FVC ratio or 
DLCO (SB) of 40 percent to 55 percent predicted.  

In addition, other medical evidence of record preponderates 
in favor of the current 30 percent rating and against a 
higher evaluation of 60 percent.  Specifically, all the FEV-1 
and FEV-1/FVC predicted percentages from the early January 
2003 (60 percent and 63 percent respectively) and later 
January 2003 (60 percent and 66 percent respectively) medical 
reports, the September 2003 medical record (FEV-1 of 60 
percent), and November 2003 VA examination (FEV-1 of 77 
percent) amounted no less than 60 percent, which falls within 
the ambit of the percentages required for the 30 percent 
rating under Diagnostic Code 6603 and outside the span of 
percentages needed to satisfy the criteria for a 60 percent 
evaluation.  Although the Board notes that the veteran's 
early January 2003 DLCO of 41 percent predicted in fact does 
come within the percentage range required for a higher 60 
percent evaluation, only a few weeks later, in late January 
2003, the veteran's DLCO amounted to 61 percent.  Thereafter, 
in September 2003, and, as noted above, in August 2005, the 
veteran had a DLCO of 61 percent and 67 percent respectively.  
The consistency of these higher scores, which all are within 
the range required for a 30 percent rating, and the apparent 
anomaly of the 41 percent score in early January 2003 leads 
the Board to conclude that the lower percentage does not 
actually reflect the current nature of the veteran's 
disability.  Accordingly, his claim is denied.       

While the Board determines that the veteran currently 
satisfies the criteria for a 30 percent rating for inactive, 
minimal, chronic PTB and a 30 percent evaluation for 
pulmonary emphysema, he may not receive a combined rating of 
these two disorders.  As expressly stated in 38 C.F.R. § 4.96 
and Note (2) of 38 C.F.R. § 4.97, a veteran with inactive PTB 
who receives a 30 percent permanent evaluation, as here, is 
precluded from combining this rating with ratings for other 
respiratory disabilities, such as emphysema, thus foreclosing 
the possibility of an increased rating on this basis.  

The Board also acknowledges the veteran's objection to the 
adequacy of the November 2003 VA medical examination with 
pulmonary function test.  However, the Board has principally 
relied on the most current medical evidence of record, namely 
the August 2005 private pulmonary function test my Dr. 
L.L.H., and other pre-November 2003 medical reports, which 
yielded test results that do not bring the veteran within the 
range of a higher evaluation under Diagnostic Codes 6603 or 
6723.  See Francisco, 7 Vet. App. at 58 (noting that in an 
increased rating case, the present level of the disability is 
of primary concern); see also Boggs v. West, 11 Vet. App. 
334, 344 (1998) ("The Court finds that there is a plausible 
basis in the record supporting the Board's conclusion that 
the more recent medical opinions were of greater probative 
value").  In addition, while the Board recognizes that the 
November 2003 VA medical opinion failed to include DLCO (SB) 
test results or a calculation of the FEV-1/FVC ratio, it did 
indicate that the veteran had an FEV-1 level of 77 percent, 
which, if predicted, would not operate to entitle the veteran 
to a higher rating of 60 percent under Diagnostic Code 6603.  
Accordingly, any inadequacy of the November 2003 VA 
examination does not alter the outcome in the instant case, 
and the claim remains denied.       


Extraschedular Ratings
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2005).  There has been 
no showing by the veteran that his service-connected 
inactive, chromic, minimal PTB with emphysema has 
necessitated frequent hospitalizations beyond that 
contemplated by the rating schedule or has caused a marked 
interference with employment.  That is, there is no showing 
that the regular rating criteria are precluded due to an 
unusual nature of the service-connected disability.  In the 
absence of these or other such factors, the criteria for 
submission for assignment of an extraschedular rating for his 
respiratory disability pursuant to 38 C.F.R. § 3.321(b)(1) 
are not satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


IV. Conclusion 
For the reasons stated above, the Board finds that an 
increased rating is not warranted.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine does not apply to the instant case.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.  




ORDER

An increased rating for service connected chronic inactive 
PTB with emphysema, currently evaluated at 30 percent, is 
denied.

____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


